Citation Nr: 1722314	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-45 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.H.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was last before the Board in August 2015, at which time it was remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.  The Veteran seeks entitlement to service connection for prostate cancer based on an allegation of exposure to herbicides in Korea.

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  The units or other military entities that the DoD has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 1.H.4.b.  When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the United States Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1, Part IV, Subpart ii, 1.H.4.b.

The Veteran's service personnel records reflect that he served in Korea from September 10, 1969 to September 17, 1970.  During this time, he began his service in Korea while stationed with the Second Battalion, 51st Artillery.  His personnel records include Special Orders dated September 12, 1969, from the Department of the Army Headquarters, 38th Replacement Battalion, which show the Veteran was assigned to the "142d Mil Pol Co (Pusan) APO 96259 dy/w 3d Plt 142d MP Co (Tague) APO 96212."  On September 15, 1969, he was assigned to Headquarters Support Command (HSC), Tactical Battle Company (TBC).  On May 1, 1970, his personnel records show that he was assigned to the 19th General Support Group (GSG). 

The Veteran stated in his May 2009 claim for benefits that he served with the 51st Artillery in Korea at the DMZ.  The Veteran also stated during his December 2013 Board hearing that he was stationed in several areas while serving in Korea, including Pusan, Tagu and Seoul.  However, the Veteran's assigned units are not listed among those recognized by the DoD as having served along the Korean DMZ.

In August 2015, the Board remanded the Veteran's claim in order to have the AOJ properly develop the claims file in accordance with the VA Adjudication Procedure Manual's guidelines.  A request was sent to JSRRC for verification of exposure to herbicides.  However, it appears from a review of the request form that only one of the Veteran's units of assignment during his period in Korea was submitted to JSRRC for verification, the Headquarters Support Command, Tactical Battle Company.  

In its July 2016 response, the Defense Personnel Records Information Retrieval System (DPRIS), which has access to all Service's Official Military Personnel Files and JSRRC repositories, noted that they had coordinated research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate a unit history between 1969 and 1970 submitted by the Headquarters Support Command, Tactical Battle Company (HSC, TBC, USARPAC, Korea APO 96212).  They reviewed the U.S. Army Station List and the 8th United States Army Chronology which documented the unit was located at Yongsan, South Korea.  The records did not document the use, storage, spraying, or transporting of Agent Orange or other tactical herbicides.  In addition, DPRIS stated that the records did not document any specific duties performed by the Headquarters Support Company unit members along the Demilitarized Zone (DMZ).

However, the DPRIS statement made no mention of searches of records for any other unit the Veteran was assigned to while serving in Korea.  As such, on remand, AOJ should contact the DPRIS and request that the required research be conducted for the remainder of the Veteran's period of service in Korea.

Accordingly, the case is REMANDED for the following action:

1.  Send a follow-up request to DPRIS to determine whether the Veteran had exposure to herbicides while assigned to the Second Battalion, 51st Artillery, the 142d Military Police Company, or the 19th General Support Group during his period of active duty in Korea from September 10, 1969 to September 17, 1970.

2.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




